Case SE er | ECF ne filed 07/30/19 PagelD.1 Page 1 of 24

eres oPY
MIED ProSe | (Rev 5/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Case:2:19-cv-12240

Judge: Berg, Terrence G.

MJ: Patti, Anthony P.

Filed: 07-30-2019 At 01:46 PM

CMP WILLIAMS v 3DEXPORT, ET AL. (af
)

Terrence D. Williams

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional Jury Trial: [| Yes No
page with the full list of names.) (check one)
Vv.

#1 3DExport, #2 Alidropship.com, #3 J C Penny, #4
MindGeek Los Angeles, #5 Original Frame, #6
PATREON, INC, #7 PINTEREST, INC, #8 Shopify
(USA) Inc, #9 SKETCHFAB INC, #10 TUMBLR, INC,
#11 TurboSquid, #12 WIKIHOW, INC, #13 WIX.com Inc

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

 

Complaint for a Civil Case
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelID.2 Page 2 of 24

MIED ProSe | (Rev 5/16) Complaint for a Civil Case
1. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

 

 

Name Terrence D. Williams

Street Address 5500 Trumbull Ave Apt 816
City and County Detroit & Wayne

State and Zip Code Michigan 48208

Telephone Number

 

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach
additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

Name 3DExport

Job or Title Internet Service

(if known)

Street Address 8702 E San Lucas Dr

City and County Scottsdale & Maricopa County
State and Zip Code AZ 85258

Telephone Number (480) 951-7590

E-mail Address

(if known)

Defendant No. 2

 

 

 

 

 

 

 

Name Alidropship.com

Job or Title Creates websites/tools to import Aliexpress goods
(if known)

Street Address 4660 La Jolla Village Drive, Suite 100

City and County San Diego & San Diego County

State and Zip Code Ca 92122

Telephone Number

E-mail Address

(if known)
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.3

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Il.

Defendant No. 3

Name

Job or Title
Gf known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Basis for Jurisdiction

J.C Penny Company, Inc

Page 3 of 24

 

6501 Legacy drive

Plano

 

Texas & 75024-3698
(972) 431-1000

 

MindGeek Los Angeles

 

Owns several porn websites

21800 Oxnard st, Suite 150
Woodland Hills
CA & 91367

 

1-323-276-4500

 

 

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[_] Federal question

Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

Go
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelID.4 Page 4 of 24

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Terrence D.Williams
is a citizen of the State of (name) Michigan

 

 

b. If the plaintiff is a corporation
The plaintiff, (name)
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

 

 

State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

2. The Defendant(s)

 

 

 

 

a. If the defendant is an individual
The defendant, (name) 3DExport , 1s a citizen of the
State of (name) Arizona . Or isa citizen of (foreign
nation)

b. If the defendant is a corporation
The defendant, (name) , 1S incorporated
under the laws of the State of (name) , and

 

has its principal place of business in the State of (name)
. Or is incorporated under the laws of

 

(foreign nation) , and has its principal place

 

of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelID.5 Page 5 of 24

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

Il.

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain):

Estimated 50 million dollars in damages

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

I have put my Renderman style book Naruto back under a copyright in my name in order to
defend my character from further illicit usage and since then I have been searching out for
companies who allow users to create 3D Models of the characters and other motifs like the
copyrighted hairstyle and ninja tools illegally and late April 2019 I found 3D representations &
porn comics, the name usage, and animations available for free or sold and created without
permission on various internet venues.

I gave no permission to use this character or any other characters that peoples the Naruto
world for these purposes neither was permission sought after for these purposes. And I of
course would never agree upon the images being used for sexually explicit purposes or for the
sexual arousal of anyone as these images are my original creation whose sole purpose was to
entertain youth, children and or anyone of a pure and good nature.

Neither did I give permission for the creation of new or other characters based on that style
which can be only be imparted by procuring a monetary based licensing agreement or other
forms of payment via U.S. based or funds for payment with clear guidelines for the end product
which would usually be based on a temporary basis for the sole purpose of each party making
money off of whatever monetary scheme each party agreed upon.

I] have a copyright claim since the mid-1980’s and I also have the proper paperwork from the
U.S. copyright office. This was originally a product inside a book called Project Stargate my
master dissertation on astronomy. There is no party or company on earth who | actually gave
permission to they just use them illegally and this is my bid to put this practice to an end.
These kind of exploits take money out of my pocket and are meant to defame my character and
have been used historically to undermine and demean my Renderman art style (called anime,
manga by illegal Japanese producers) for common usage by anyone and to make it seem that |
have imparted their use for other people to use as freely and this is wrong.
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelID.6 Page 6 of 24

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

I want $75,000 for each apparent illicit use as damages, which is in keeping with copyright law,
for every illegal production of actual art, 3D objects, all the scenes with the name on it, and all
porn comics or images, of the main character or any other likeness like Naruto or other so called
Anime or Manga (Render man) style rip off on these websites. And for these applications and
websites mentioned to cease allowing unlicensed images on their websites or applications
forever and I am also seeking monetary damages for these acts.

And possible jailtime for the owners of Mind Geek for Mind Geeks porn websites (such as Porn
Hub and You Porn) for their proliferation of pornographic content which are supposed to be
minors in sexual situations as I believe that they are pedophilic in nature.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 7/25 , 2019

Signature of Plaintiff Cortonrce Maury

Printed Name of Plaintiff Terrence D Williams
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.7 Page 7 of 24

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

Additional Information:

The Renderman style refers to the round features, on the characters which is signature of the features of
most young characters, as well as the either particular nature of the characters hair which evolved from
the effort of one person on this earth Me and not anyone else. You see a variation of this style in use
like in The Simpsons show especially in Bart’s signature ripple head hair and in Dragon Ball Z with the
character Goku which I created also and published in the same publication this my signature invention
that I singularly put out in to the world original in a book called Project Stargate.

It was meant to constantly remind people of its original author which is of course again me as well as to
complement the new eye structures which are readily acknowledged as big eyes but also vary
depending on the character or the emotional expression the character exhibits. When the Japanese
illegally took possession of this individual style of mine, they started to call it anime in order to help
their readers escape of having to remember the foreign origin of this art style as well as its original
creator.

I have put my original work Naruto under a new copyright do to my failings to find my publisher or
procure a copy from the U.S Copyright office from defendants in a previous lawsuit, through subpoena
the manuscript already mentioned called Project Stargate which was published when I was a child. But
the Naruto characters luckily runs the gamut of styles in faces and hairstyles which I experimented with
in my more serious nature.

My new publication Naruto should suffice for now to protect my copyright from these noncreative
thieves from illegally using my styles and my characters. I hope that any judge who takes this case has
an open mind and carefully adjudicates on this matter and makes it possible that I can finally get the
satisfaction of reversing some of the financial damages that these companies have done.

Websites that infringe

https://www. pinterest.com/pin/3042745 1 8551279454/?lp=true
https://www.turbosquid.com/Search/3 D-Models/naruto
https://3dexport.com/3d-models/Naruto
https://www.deviantart.com/naruto-3d-modelers/gallery/43582170/XPS-Model-Releases
https://sketchfab.com/tags/naruto
https://wizyakuza.myshopify.com/search?q=naruto (A Shopify hosted website)
https://alidropship.com/how-to-promote-a-dropshipping-store-on-social-media/
https://hokagestore.comm (Allidropship hosted website)
https://www.deviantart.com/naruto-3d-modelers (Owned by WIX.com)
https://www. wikihow.com/Be-Like-Naruto-Uzumaki
https://www.deviantart.com/popular-all-time/?section=& global=1 &q=naruto
https://en.wikipedia.org/wiki/Naruto_Uzumaki
1544. (Rev. 0617) CASE 2:19-Cv-12240-TGB-APRV AC CUVERISHRH9O/19 Raga! Bien Rage Rof 24

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974. is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Sif INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

1. (a) PLAINTIFFS

Terrence D Williams

(b) County of Residence of First Listed Plaintiff

_Wayne

(ENCEPT IN U.S. PLAINTIFT’ CASES)

(c) Attorneys (lMirm Name, Address, and Telephone Number)

3DExport

NOTE:

Attorneys (If Known)

 

DEFENDANTS

County of Residence of First Listed Defendant

Maricopa County _

(IN U.S. PLAINTIFE CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Hl. BASIS OF JURISDICTION (Place an °X” in One Box Only)

 

(For Diversity Cases Only)

HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

C1 US. Government O13 Federal Question PTF DEF PTF DEF
Plainoff (U.S. Government Not a Party) Citizen of This State HE: CD 1 _ Incorporated or Principal Place Cla
of Business In This State
(2 US. Government m, Diversity Citizen of Another State O22 2 Incorporated and Principal Place Os Os
Defendant (Indicate Citizenship of Parties in Item ID) of Business In Another State
Citizen or Subject of a O3 O3 Foreign Nation Oe Oe
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY  }[[]625 Drug Related Seizure [2422 Appeal 28 USC 158 (1375 False Claims Act
120 Marine (21310 Airplane 21 365 Personal Injury - of Property 21 USC 881 |[_] 423 Withdrawal [1376 Qui Tam (31 USC
oO 130 Miller Act L]31s Airplane Product Product Liability (1690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability LD 367 Health Care/ ((1400 State Reapportionment
(11 150 Recovery of Overpayment |[1)320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS (410 Antitrust
& Enforcement of Judgment Slander Personal Injury HB 820 Copyrights (1430 Banks and Banking
(1 151 Medicare Act [1330 Federal Employers’ Product Liability {_] 830 Patent (1450 Commerce
LD 152 Recovery of Defaulted Liability [1 368 Asbestos Personal (1835 Patent - Abbreviated [[}460 Deportation
Student Loans (1340 Marine Injury Product New Drug Application | [[]470 Racketeer Influenced and
(Excludes Veterans) [1345 Marine Product Liability (1840 Trademark Corrupt Organizations
(FJ 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran’s Benefits (1350 Motor Vehicle (C1 370 Other Fraud (1710 Fair Labor Standards (486) HIA (1395ff) Hiss Cable/Sat TV
[] 160 Stockholders’ Suits [1355 Motor Vehicle C1 371 Truth in Lending Act [_] 862 Black Lung (923) (1850 Securities/Commodities/
[_] 190 Other Contract Product Liability C1 380 Other Personal (1720 Labor/Management (J 863 DIWC/DIWW (405(g)) Exchange
[ } 195 Contract Product Liability |[}360 Other Personal Property Damage Relations (1) 864 SSID Title XVI (3890 Other Statutory Actions
[_] 196 Franchise Injury (J 385 Property Damage (1740 Railway Labor Act (J 865 RSI (405(z)) L189) Agricultural Acts
(1362 Personal Injury - Product Liability ((J751 Family and Medical (1893 Environmental Matters
Medical Malpractice Leave Act (1895 Freedom of Information

 

REAL PROPERTY.

CIVIL RIGHTS

PRISONER PETITIONS

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

 

 

(1440 Other Civil Rights

(1441 Voting

(1442 Employment

(1443 Housing/
Accommodations

(1445 Amer. w/Disabilities -
Employment

C446 Amer. w/Disabilities -
Other

(448 Education

Habeas Corpus:

(| 463 Alien Detainee

LL] 510 Motions to Vacate
Sentence

LD 530 General

O 535 Death Penalty

Other:

Z| 540 Mandamus & Other

[] 550 Civil Rights

T] 555 Prison Condition

[J 560 Civil Detainee -
Conditions of

 

Confinement

(1790 Other Labor Litigation
(791 Employee Retirement
Income Security Act

 

FEDERAL TAX SUITS

 

 

IMMIGRATION

 

 

{_]462 Naturalization Application
(J465 Other Immigration
Actions

 

[870 Taxes (U.S. Plaintiff
or Defendant)

(871 iRS—Third Party
26 USC 7609

 

Act

(1296 Arbitration

(1899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

(1950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “V" in One Box Only)

 

Hi Original [12 Removed from [1 3. Remanded from 114 Reinstated or (1 5 Transferred from 1 6 Multidistrict Os Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
820 Copyrights

 

VI. CAUSE OF ACTION

Brief description of cause:
Abuse of my coprighted characters and artstyle by organizations who openly commit copyright infringement without my expressed consent

LJ] CHECK IF THIS IS A CLASS ACTION DEMAND §$ 50,000.000.00 CHECK YES only if demanded in complaint:

 

 

VII. REQUESTED IN

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — [_Jyes [No
VIN. RELATED CASE(S) :
(See mistructions):
IF ANY JUDGE _ DOCKET NUMBER

 

DATE SIGNATURE OF ATTORNEY OF RECORD
July 25. 2019

FOR OFFICE USE ONLY

 

RECEIPT # MAG. JUDGE

APPLYING IFP

AMOUNT
7 PURSUANTTO [Oe AP Rt Bs AFP No. 1 filed 07/30/19 PagelD.9 Page 9 of 24

1. Is this a case that has been previously dismissed? [| Yes
If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ ] Yes
court, including state court? (Companion cases are matters in which [mi No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 
Case INL P EGFNo.1 filed 07/30/19 PagelD.10 Page 10 of 24

erlcs Copy

These are the addresses of the last 9 companies which | am suing following from

those in the complaint.

Continuing from the complaint:

#5 Original Frame, #6 PATREON, INC, #7 PINTEREST (Social network for Art Sharing), INC, #8
Shopify (USA) Inc, #9 SKETCHFAB INC, #10 TUMBLR, INC, #11 TurboSquid, #12 WIKIHOW, INC,

#13 WIX.com Inc

The Defendants No. 5
Name

Job or Title

Street Address

City and County

State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 6
Name

Street Address

City and County

State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 7
Name

Job or Title

Original Frame

Creates picture frames

15305 Dallas Parkway, Suite 300
Addison

Texas & 75001
1-(325)-208-0697

info@originalframe.com

PATREON, INC
600 TOWNSEND ST, SUITE 500
SAN FRANCISCO

CA 94103

PINTEREST

Users Posting as a Social Network
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.11

Street Address

City and County
State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 8
Name

Job or Title

Street Address

City and County

State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 9
Name

Job or Title

Street Address

City and County

State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 10
Name

Street Address

808 Brannan Street
San Francisco
CA & 94103

1-650-561-5407

Shopify (USA) Inc.

33 New Montgomery St. Ste 750
San Francisco & San Francisco County

CA & 94105

SKETCHFAB, INC.

36 Cooper Square, 6th Floor
New York & Manhattan County
NY & 10003

646-463-2431

TUMBLR, INC

770 BROADWAY

Page 11 of 24
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.12

City and County
State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 11
Name

Job or Title

Street Address

City and County

State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 12
Name

Street Address

City and County

State and Zip Code
Telephone Number

E-Mail Address

The Defendants No. 13
Name

Job or Title

Street Address

City and County

NEW YORK

NEW YORK & 10003

TURBO SQUID, INC.

935 GRAVIER STREET St #1600,
New Orleans & Orleans Parish County
LA & 70112

(504) 525-0990

WIKIHOW, INC.
250 EMERSON Avenue
PALO ALTO & Santa Clara County

CA & 94306

WIX.com Inc (owners of Deviant art)

111 EIGHTH Ave 13TH FL

San Francisco & San Francisco County

Page 12 of 24
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.13 Page 13 of 24

State and Zip Code CA & 94158
Telephone Number

E-Mail Address

And following this are the five corporations to whom | will give their Agents of
Service, Attorneys and Representative Services these are companies or individual
who will accept this complaint on behalf of the corporations they represent.
These individuals were found via their state website business search utility on the
same page as their client corporations whose name shows up under a corporation
search.

| will be issuing these complaints to these Agents on behalf of the corporate
entities mentioned. | will send my complaints directly to the smaller noncorporate
companies 1 3DExport, #2 Alidropship.com, #4 MindGeek Los Angeles (Owns
several porn websites), #5 Original Frame, because as noncorporate entities they
are not legally required to have need of an Agent of Service on payroll.

| found an inhouse attorney for J C Penny and will be delivering their lawsuit to attorney:

Attorney Hays, Kristin Leigh Bohlke
J. C. Penney Company, Inc.
6501 Legacy Drive

Plano, TX 75024- 3698

A short list of companies with Agents of Service:

#6 PATREON, INC, #7 PINTEREST (Social network for Art Sharing), INC, #8 Shopify (USA) Inc, #9
SKETCHFAB INC, #10 TUMBLR, INC, #11 TurboSquid, #12 WIKIHOW, INC, #13 WIX.com Inc

Agent of Service for:

PATREON, INC
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.14

Defendant No. 6
Name

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number

E-Mail Address

Agent of Service for:

PINTEREST, INC.
Defendant No. 7
Name

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number

E-Mail Address

Agent of Service for:

Shopify (USA) Inc.
Defendant No. 8
Name

Job or Title

Street Address

City and County

COLIN SULLIVAN

Agent for Service of Process
600 TOWNSEND ST, SUITE 500
SAN FRANCISCO

CA 94103

ANTHONY T. FALZONE

Agent for Service of Process:

808 BRANNAN STREET

SAN FRANCISCO & San Mateo County

CA & 94013

LAWYERS INCORPORATING SERVICE
Agent for Service of Process:
251 LITTLE FALLS DR

WILMINGTON

Page 14 of 24
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.15

State and Zip Code
Telephone Number

E-Mail Address

Agent of Service for:

SKETCHFAB, INC.
Defendant No. 9
Name

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number

E-Mail Address

Agent of Service for:

TUMBLR, INC
Defendant No. 10
Name

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number

E-Mail Address

DE & 19808

MR. ALBAN DENOYEL, CEO, SKETCHFAB, INC.
Registered Agent

36 COOPER SQUARE, 6TH FLOOR

NEW YORK & Manhattan Lower East Side

NEW YORK & 10003

C T CORPORATION SYSTEM
Registered Agent

28 LIBERTY ST

NEW YORK

NE W YORK & 10005

Page 15 of 24
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.16

Agent of Service for:
TurboSquid
Defendant No. 11
Name

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number

E-Mail Address

Agent of Service for:
WIKIHOW, INC.

The Defendants No. 12
Name

Job or Title

Street Address

City and County

State and Zip Code
Telephone Number

E-Mail Address

Agent of Service for:

JOHN WERNER

Registered Agent(s)

201 ST. CHARLES AVE., SUITE 4600
NEW ORLEANS & Orleans Parish

LA & 70170

RUBIN M TURNER

Agent for Service of Process

8383 WILSHIRE BLVD STE 150
BEVERLY HILLS & Santa Clara County

CA & 94306

WIX.com Inc (owners of Deviant art)

Defendant No 13

Name

NATIONAL REGISTERED AGENTS, INC

Page 16 of 24
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.17

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number

E-Mail Address

Agent for Service of Process
111 EIGHTH AVE 13TH FL
NEW YORK & New York County

NY & 10011

Page 17 of 24
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.18 Page 18 of 24

 
/ Case 2:19-cv-12240-TGB-APP F No.1 filed07/30/19. PagelD.19 Page 19 of 24
Cee CSB

EXHIBIT
O
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19 PagelD.20 Page 20 of 2

Terrence Williams

Pro Se Litigant
Detroit, Mi 48208
akhenoton777@gmail.com
_ UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
TERRENCE D WILLIAMS, Case No.:
Plaintiff,
Vs. EXHIBITS A-O
3DEXPORT, ET AL.,
Defendant

 

 

 

I have placed my exhibits of the illicit material I found online as proof of the crimes the
defendants have committed on the CD Exhibits A-N which I have paced into the package alone with the sheet
Exhibit O which is the Certificate of Registration received from the U.S, Copyright office as proof of my ownership}

of the characters and motifs from the fictional world of Naruto.

I must warn you that some of the Exhibits are explicit in nature as I don’t have the means to alter
these images as that might distort the image beyond recognition. I have done everything that I can to prove this case

please review these files as they will prove my case and help resolve this matter.
Dated this day of July, 2019.

omens Trou

Terrence Williams, Pro Se Litigant

EXHIBITS A-O - |

 
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Keg A Eb

Acting United States Register of Copyrights and Director

Title

PagelD.21 Page 21 of 24

Registration Number

TX 8-697-873

Effective Date of Registration:
January 29, 2019

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of I“ Publication:

Naruto

 

2018
July 13. 2018
United States

 

Author
e Author: Terrence D Williams
Author Created: text
Citizen of: United States
Domiciled in: United States
Year Born: 1975
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Name:
Email:

Certification

Terrence D Williams
5500 Trumbull Ave Apt 816. Detroit

 

Terrence D Williams
dragonballxgold @ gmail.com

 

Name:
Date:

Terrence D Williams
January 29, 2019

 

Page 1 of I
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19

Certificate of Registration

This Certificate issued under the seal of the Copyright
eo, Office in accordance with title 17, United States Code,

; attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

 
  
  

——
Oye”

 
 

B —; Keg A A 7

Acting United States Register of Copyrights and Director

Title

PagelD.22 Page 22 of 24

Registration Number

TX 8-697-873

Effective Date of Registration:
January 29, 2019

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of I“ Publication:

Naruto

 

2018
July 13, 2018
United States

 

Author
° Author: Terrence D Williams
Author Created: text
Citizen of: United States
Domiciled in: United States
Year Born: 1975
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Name:
Email:
Certification

Terrence D Wilhams
5500 Trumbull Ave Apt 816, Detroit

 

Terrence D Williams
dragonballxgold@ gmail.com

 

Name:
Date:

Terrence D Willams
January 29, 2019

 

Page | of |
Case 2:19-cv-12240-TGB-APP ECF No.1 filed 07/30/19

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Hag ALL

Acting United States Register of Copyrights and Director

Title

PagelD.23 Page 23 of 24

Registration Number

TX 8-697-873

Effective Date of Registration:
January 29, 2019

 

Title of Work:

Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 1“ Publication:

Naruto

 

2018
July 13. 2018
United States

 

Author
e Author: Terrence D Williams
Author Created: text
Citizen of: United States
Domiciled in: United States
Year Born: = 1975
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Name:
Email:

Certification

Terrence D Williams
5500 Trumbull Ave Apt 816, Detroit

 

Terrence D Williams
dragonbalixgold @ gmail.com

 

Name:
Date:

Terrence D Wilhams
January 29, 2019

 

Page | of |
 

 

 

= ill

48226

 

e785 52

, : \ ‘lic EO vrs
SWC SBRioRity aaa

* MAIL * -Yorygatusescor
FROM: myo).
terfence D. WH (rams
SS0 0 oN Mbul| Ave Apt ais
, Dew DIM 49208
NECEIVE D

i} Jub 30 201g

CLERK'S OFFICE
S. DISTRICT COURT

  

Uni tel ‘Ghat Bi

£-+he Clea 22),
oe bea ette Sth fle,

we T Mi KLE

 

To schedule free
Package Pickup,
™ scan the QR code.

litle) | |

\ Label 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE

 

— 1iSPS.COM/PICKUP
a
